Dillon, J.
Criminal law : information.' Our statute discriminates between an ordinary “ assault and battery ” and an “ assault with intent to -inflict a great bodily injury.” Of the former, justices of the peace, without the intervention of a grand jury, have exclusive original jurisdiction. Bev. § 4499, snbdiv. 3.
Of the latter, the District Court, upon presentment by a grand jury, has exclusive original jurisdiction. Bev. § 4217.
The charging part of the present information, after giving date and venue, alleges, that the defendant “ did strike and beat C. D. with intent of doing her great bodily injury.”
This is the language of the statute, with the exception of the use of the word “doing” in the place of the word “inflict.”
*508The language of the statute need not be literally pursued in framing an information or indictment.
An indictment under section 4217, precisely in the form of the present information, would be sufficient to charge the defendant with an “ assault with intent to inflict great bodily injury.”
If so, then the justice had no jurisdiction of the offense charged, and the District Court acquired none on appeal. Defendant, for that offense, could only be put upon his trial upon indictment found. There was no indictment, and hence the District Court had no jurisdiction.
Suppose the grand jury had presented a bill, using exactly the language of the information under consideration : could the District Court hold, that it simply charged an ordinary assault and battery, and, for that reason, refuse to take jurisdiction of the offense? We think not. If this be so, then it cannot be held, that this information charges simply a common assault.
The motion in arrest should have been sustained by the District Court, wherefore, its judgment is reversed.
Reversed.